DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/24/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-21 and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (PGPUB 20150055085).

Regarding claim 19, Fonte discloses a computer-implemented method for virtual fitting of a pair of spectacles, the method comprising: 
virtual positioning of a spectacle frame on a head on a basis of head metadata for a 3D model of the head and frame metadata for a 3D model of the spectacle frame (Step 2709);  

wherein the second resting information items include a placement point associated with a nasal bridge of the 3D model of the head ([0180]); and 
providing a nasal bridge region of the nasal bridge as a 3D curve, wherein the placement point is determined on the basis of the 3D curve (See Fig. 28 where the user’s nose is modeled so that the frames may be arranged such that nasal bridge nose pads are placed correctly onto the nose).

Regarding claim 20, Fonte discloses wherein the first resting information items comprise a resting point associated with a nose bridge of the spectacle frame (See Fig. 28 where the user’s nose is modeled so that the frames may be arranged such that nasal bridge nose pads are placed correctly onto the nose).

Regarding claim 21, Fonte discloses wherein the virtual positioning comprises fine virtual positioning and approximate virtual positioning before the fine virtual positioning (Steps 2710 and 2712), wherein the fine virtual positioning is based on the 3D model of the head and the 3D model of the spectacle frame (Step 2708-2710), and  
5wherein the resting point of the frame metadata is brought into correspondence with the placement point of the head metadata during the approximate virtual positioning (2710).

Regarding claim 24, Fonte discloses wherein the method for providing the frame metadata comprises at least one of identifying prominent points in the 3D model of the spectacle frame or classifying the prominent points in the 3D model of the spectacle frame ([0178] where product model points are used and also note that the user may provide their own frames and measurements [0160]-[0161]), 

wherein relevant points are points that represent metadata, and 
wherein non-relevant points are points that either represent no metadata or are redundant when representing metadata.

Regarding claim 25, Fonte discloses further comprising: 
applying a coordinate transformation on the basis of the identified prominent points to at least one of the group of: the 3D model of the spectacle frame, the identified prominent points, or the frame metadata ([0178] adjustment of specific points of the frames (e.g. the length of the temples) would necessarily require transformation of the coordinate of each modified parameter).

Regarding claim 26, Fonte discloses wherein providing the frame metadata further comprises:  
performing a segmentation of the 3D model of the spectacle frame into components of the spectacle frame, wherein the components include at least one component of the group:  
earpiece parts, and a remaining part of the spectacle frame apart from earpiece parts ([0178] where, for example, the length of the temple arms are specifically disclosed as changing size and see Fig. 29 what other specific areas may change shape); and/or 
calculating head metadata including resting regions for the ears of the head on a basis of the earpiece parts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 15-17, 19 and 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonte.

Regarding claim 1, Fonte discloses a computer-implemented method for virtual fitting of a pair of spectacles, the method comprising: 
defining a horizontal direction corresponding to a connecting line between pupil centers of eyes of a head in a main fixation direction when the head is held erect as an x-direction (parallel to 703a/b and also see Fig. 31), a vertical 5direction when the head is held erect as a y-direction (parallel to 713 and also see [0246 and [0254] where vertical displacement is discussed), and a direction perpendicular to the x-direction and to the y-direction as a z-direction (this direction is parallel with 709, called the vertex distance); 
performing an approximate virtual positioning of a spectacle frame on the head on a basis of head metadata for a 3D model of the head and frame metadata for a 3D model of the spectacle frame (See Fig. 26 steps 2710-2713);  
10subsequently performing a fine virtual positioning of the spectacle frame on the basis of the 3D model of the head and the 3D model of the spectacle frame (Step 2710-2713 and also see [0246] and [0254] where adjustment of the frame placement is performed); 
displacing, during the fine virtual positioning, the spectacle frame by a first distance perpendicular to the z-direction in a first displacement ([0174], [0246] and [0254] and also see Fig. 29 where distances 2903-2906 are adjusted); and 
displacing, during the fine virtual positioning, the spectacle frame by a second distance 15along the z-direction in a second displacement ([0174] and Fig. 29 where distance 2907 may be adjusted shorter or longer (displaced), but is called a “height” by Fonte and also see Fig. 31).
Fonte does not disclose wherein the second distance is no more than 10% of the first distance.
However, the amount of adjustment would be based on initial starting conditions, the frame type selected and the physical characteristics of the wearer. Further, a vertical adjustment of the frames (y-direction) may require a change in temple arm length (z-direction) due to the shape of a wearer’s nose since there is where the front of the frames must ultimately rest. Therefore, due to the nature of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein the second distance is no more than 10% of the first distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill would seek to limit the second distance by 10% of the first distance motivated by improving user comfort.

Regarding claim 2, Fonte discloses wherein the approximate positioning determines the position of the spectacle frame in the z-direction ([0174], 2907).

Regarding claim 3, Fonte discloses wherein providing the frame metadata comprises at least one of identifying prominent points in the 3D model of the spectacle frame or classifying the prominent points in the 3D model of the spectacle frame ([0178] where product model points are used and also note that the user may provide their own frames and measurements [0160]-[0161]).

Regarding claim 4, Fonte discloses further comprising: 
applying a coordinate transformation on the basis of the identified prominent points to at least one of the group of: the 3D model of the spectacle frame, 5the identified prominent points, or the frame metadata ([0178] adjustment of specific points of the frames (e.g. the length of the temples) would necessarily require transformation of the coordinate of each modified parameter).


performing an approximate virtual positioning of a spectacle frame on the head on a basis of head metadata for a 3D model of the head and frame metadata for a 3D model of the spectacle 5frame (See Fig. 26 steps 2710-2713), 
performing a fine virtual positioning of the spectacle frame on the basis of the 3D model of the head and the 3D model of the spectacle frame (See Fig. 26 steps 2710-2713); 
providing the frame metadata by performing at least one of: 
identifying prominent points in the 3D model of the spectacle frame ([0178] where product model points are used and also note that the user may provide their own frames and measurements [0160]-[0161]); or  
10classifying the prominent points in the 3D model of the spectacle frame, 
wherein the prominent points have predetermined properties (the user may provide their own frames and measurements [0160]-[0161]), 
wherein the predetermined properties are defined in 3D feature descriptors ([0178]), 
- 68 -wherein classifying the prominent points includes classifying into relevant and non-relevant points (not required if the system identifies prominent points), 
15wherein the relevant points represent metadata (not required if the system identifies prominent points), and 
wherein the non-relevant points are points that either represent no metadata or are redundant when representing metadata (not required if the system identifies prominent points); 
defining a horizontal direction corresponding to a connecting line between pupil centers of eyes of a head in a main fixation direction when the head is held erect as an x-direction (parallel to 703a/b and also see Fig. 31), a vertical direction when the head is held erect as a y-direction (parallel to 713 and also see [0246 and [0254] where vertical displacement is discussed), and a direction perpendicular to the x-direction and to the y-direction as a z-direction (this direction is parallel with 709, called the vertex distance);  

displacing, during the fine virtual positioning, the spectacle frame by a second distance along the z-direction in a second displacement ([0174] and Fig. 29 where distance 2907 may be adjusted shorter or longer (displaced), but is called a “height” by Fonte and also see Fig. 31).
Fonte does not disclose wherein the second distance is no more than 10% of the first distance.
However, the amount of adjustment would be based on initial starting conditions, the frame type selected and the physical characteristics of the wearer. Further, a vertical adjustment of the frames (y-direction) may require a change in temple arm length (z-direction) due to the shape of a wearer’s nose since there is where the front of the frames must ultimately rest. Therefore, due to the nature of ophthalmology/optical engineering the process of frame design includes manipulation of variables such as lens characteristics, frame shape, wearer physical characters and other shape concerns in order to make a spectacle system system meet its particular utility (usually based on wearer comfort).  This manipulation would normally be considered routine experimentation since the results are based on known physical equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein the second distance is no more than 10% of the first distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill would seek to limit the second distance by 10% of the first distance motivated by improving user comfort.

Regarding claim 6, modified Fonte discloses applying a coordinate transformation on a basis of the identified prominent points to at least one of the group of: 


Regarding claim 7, modified Fonte discloses wherein providing the frame metadata further comprises:  
-69 -performing a segmentation of the 3D model of the spectacle frame into components of the spectacle frame, wherein the components include at least one component of the group:  
5earpiece parts, and a remaining part of the spectacle frame apart from earpiece parts ([0178] where, for example, the length of the temple arms are specifically disclosed as changing size and see Fig. 29 what other specific areas may change shape); and/or 
calculating head metadata including resting regions for the ears of the head on a basis of the earpiece parts.

Regarding claim 15, modified Fonte discloses wherein at least one of the frame metadata includes first resting information items, which define one or more locations on the spectacle frame where the spectacle frame rests on the head, or the head metadata includes second resting information items, which define one or more 5locations on the head where the spectacle frame rests on the head ([0161] where the system images the frames resting on the user’s face and uses that, and other, information for modifying frame shapes and also see [0180]).

Regarding claim 16, modified Fonte discloses wherein the first resting information items comprise a resting point associated with a nose bridge of the spectacle frame ([0180]) and wherein the second information items comprise a placement point associated with a nasal bridge of the 3D model of the head ([0180]), 
5wherein the approximate virtual positioning further comprises a positioning where the resting point of the frame metadata is brought into correspondence with the placement point of the head metadata ([0178] and [0180]).

Regarding claim 17, modified Fonte discloses further comprising: 
calculating an information item defining a nasal bridge of the head (Fig. 28 shows a 3D rendering of the user nose); and 
determining the placement point on the basis of the information item defining the nasal bridge ([0184] where the nose pads contact the nasal bridge), 
5wherein the information item defining the nasal bridge is a 3D curve (Fig. 28 shows a 3D rendering of the user nose).

Regarding claim 19, Fonte discloses a computer-implemented method for virtual fitting of a pair of spectacles, the method comprising: 
virtual positioning of a spectacle frame on a head on a basis of head metadata for a 3D model of the head and frame metadata for a 3D model of the spectacle frame (Step 2709);  
5wherein the frame metadata comprise first resting information items, which define one or more locations on the spectacle frame where the spectacle frame rests on the head ([0180]), and the head - 75 -metadata comprise second resting information items, which define one or more locations on the head where the spectacle frame rests on the head ([0180] the head and then frames are modeled so that they may then be placed together), and 
wherein the second resting information items include a placement point associated with a 10nasal bridge of the 3D model of the head ([0180]); and 
providing a nasal bridge region of the nasal bridge as a 3D curve, wherein the placement point is determined on the basis of the 3D curve (See Fig. 28 where the user’s nose is modeled so that the nasal bridge may be arranged such that nose pads are placed correctly onto the nose).

Regarding claim 27, modified Fonte discloses further comprising at least one process from the group of: 
automatically determining at least one portion of the frame metadata and/or the head metadata (2707-2709); or  


Regarding claim 28, modified Fonte discloses wherein the automatic determination comprises machine learning ([0031], [0052], [0053] and [0104] where learning algorithms and other machine learning methods are used to help determine user and frame information).

Regarding claim 29, modified Fonte discloses wherein the frame metadata comprise bending information items about a flexibility of the spectacle frame ([0175] where flex information is known), and wherein the virtual positioning comprises a bending of the spectacle frame on the basis of the information items about the flexibility ([0175] the frames are bent to fit a user’s face model).

Regarding claim 30, modified Fonte discloses further comprising: displaying the 3D model of the head with the spectacle frame positioned thereon (2710); and 
changing a position of the displayed spectacle frame on the nose to an altered position (2712 or 2713), 
- 78 -wherein the altered position of the spectacle frame on the nose is stored as a new placement 5point of the head metadata (2715).

Regarding claim 31, modified Fonte discloses further comprising: 
recording images of the head to determine the 3D model of the head (2701 and see [0098] where the head is imaged using a camera);
capturing an ambient illumination when recording the images (light sensitive cameras, [0038], automatically capture ambient illumination); 
performing an image synthesis with a virtual illumination on a basis of the captured 5ambient illumination (2706 and Fig. 19); and 
displaying the 3D model of the head with the spectacle frame positioned thereon (2709).



Regarding claim 33, modified Fonte discloses an apparatus for virtual fitting of a pair of spectacles, comprising: 
a processor ([0041] and 2780); 
a display (2740); and 
a computer program as claimed in claim 32 being stored on a non-transitory computer storage medium, the computer program being configured to be executed on the processor ([0041]).

Claims 18, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view of Hoppe et al. (PGPUB 20030206178).

Regarding claim 18, modified Fonte does not disclose wherein the 3D curve has a parameterization, and wherein the parameterization is defined as a function of a coordinate of the y-direction.
However, Hoppe teaches a method of parameterization on data representing the shape of a nose (Fig. 10using x, y and z coordinate system for a vertex data set ([0130]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine the 3D rendering method of Fonte with the parametrization method of Hoppe motivated by improving image detail ([0013]).

Regarding claim 22, Fonte discloses wherein the placement point is determined on the basis of the 3D curve ([0180]) and defining a horizontal direction corresponding to a connecting line between pupil centers of eyes of a head in a main fixation direction when the head is held erect as an x-direction (parallel to 703a/b and also see Fig. 31), a vertical direction when the head is held erect as a y-direction (parallel to 713 and also see [0246 and [0254] where vertical displacement is discussed), and a direction 
Fonte does not disclose wherein the 3D curve has a parameterization, and wherein the parameterization is defined as a function of a coordinate of the y-direction.
However, Hoppe teaches a method of parameterization on data representing the shape of a nose (Fig. 10using x, y and z coordinate system for a vertex data set ([0130]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine the 3D rendering method of Fonte with the parametrization method of Hoppe motivated by improving image detail ([0013]).

Regarding claim 23, modified Fonte discloses displacing by a first distance perpendicular to the z-direction in a first displacement ([0174], [0246] and [0254] and also see Fig. 29 where distances 2903-2906 are adjusted) and a second displacement along a second distance along the z-direction in a second displacement ([0174] and Fig. 29 where distance 2907 may be adjusted shorter or longer (displaced), but is called a “height” by Fonte and also see Fig. 31).
Fonte does not disclose wherein the second distance is no more than 10% of the first distance.
However, the amount of adjustment would be based on initial starting conditions, the frame type selected and the physical characteristics of the wearer. Further, a vertical adjustment of the frames (y-direction) may require a change in temple arm length (z-direction) due to the shape of a wearer’s nose since there is where the front of the frames must ultimately rest. Therefore, due to the nature of ophthalmology/optical engineering the process of frame design includes manipulation of variables such as lens characteristics, frame shape, wearer physical characters and other shape concerns in order to make a spectacle system system meet its particular utility (usually based on wearer comfort).  This manipulation would normally be considered routine experimentation since the results are based on known physical equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872